Case 5:21-cv-00080-RWS Document 43 Filed 07/21/21 Page 1 of 1 PageID #: 1726




                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION


 PSSI HOLDINGS, LLC,

         Plaintiff,
                                                      Civil Action No. 5:21-cv-00080-RWS
 vs.

 JEREMY SHANE CALHOUN, ZEE
 COMPANY, INC., and THE VINCIT
 COMPANY, LLC

        Defendants.


   .                                       ORDER

       Before the Court is Plaintiff PSSI Holdings, LLC’s (“PSSI”) Unopposed Motion for

Leave to File Under Seal (“Motion”) (Docket No. 36). Being well-advised that it is

unopposed, and having fully considered the Motion, the Court is of the opinion that the Motion

should be GRANTED. It is therefore

       ORDERED that Exhibits 1-5 to the Declaration of Courtney Cullers and Exhibits 1-5 to

the Third Supplemental Declaration of David Kalat be sealed by the Clerk.


       So ORDERED and SIGNED this 21st day of July, 2021.




                                                       ____________________________________
                                                       ROBERT W. SCHROEDER III
                                                       UNITED STATES DISTRICT JUDGE
